Fourth Court of Appeals
                                San Antonio, Texas
                                     September 4, 2020

                                   No. 04-20-00134-CV

                       H.L. ZUMWALT CONSTRUCTION, INC.,
                                   Appellant

                                             v.

                                  ROAD REPAIR, LLC,
                                       Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVQ002791D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                      ORDER

       The Appellee's Third Motion for Extension of Time to File Appellee’s Brief is hereby
GRANTED. Appellee’s Brief is due on September 8, 2020. No further extensions absent
extenuating circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court